Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 19, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161801                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161801
                                                                    COA: 345912
                                                                    Muskegon CC: 18-001659-FH
  MICHAEL KEVIN JACKSON,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the April 30, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE Part III of the opinion of the Court of Appeals
  and we REMAND this case to the Muskegon Circuit Court for an evidentiary hearing to
  determine whether the defendant was denied his Sixth Amendment right to an impartial
  jury drawn from a fair cross-section of the community. Duren v Missouri, 439 US 357
  (1979). The circuit court shall apply the framework outlined in People v Bryant, 491 Mich
  575 (2012). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 19, 2021
           b0316
                                                                               Clerk